Citation Nr: 1628229	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-18 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2014, the Board determined that the issue of entitlement to TDIU had been raised by the record and remanded such claim for additional development.  In March 2014 correspondence, the Veteran clarified that he would like for VA to consider the issue of entitlement to TDIU from December 10, 2013, the date that the Veteran filed for TDIU.  In June 2015, the Board remanded the claim for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As discussed above, the Veteran is claiming entitlement to a TDIU due to his service-connected rheumatic heart disease.  A review of the record indicates that the Veteran was retired in November 2013.  The Veteran filed a formal TDIU claim received in December 11, 2013.

The Veteran was afforded a VA examination in December 2015 in connection with this claim.  The examiner opined that there is "no evidence" that the Veteran had to quit work due to his heart disability without discussing the December 2013 letters from his former employers indicating that the Veteran was medically retired.  In December 2013 correspondence, a former employer provided that the Veteran "retired from Kmart in 2008 because it became [too] difficult for him to do the task required from him because of medical issues.  He was required to help unload trucks and do carry outs and put freights out on the days we had it."  In December 2013 correspondence from his last employer, the letter provided that "JCPenney Company standards require constant motion and physical stress that can aggravate coronary issues.  Therefore, [the Veteran] is no longer able to perform the daily duties of a retail specialist due to a current heart condition."  As such, the file should be returned to the VA examiner for an addendum opinion.  Also, the Board finds that the Veteran should undergo a Social and Industrial Survey.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file and a copy of this remand to the examiner that provided the December 2015 VA opinion.  In regard to the examiner's finding that there is no evidence that the Veteran had to quit work due to his heart disability, and in light of the following:  (i) December 2013 correspondence, in which a former employer provided that the Veteran "retired from Kmart in 2008 because it became [too] difficult for him to do the task required from him because of medical issues.  He was required to help unload trucks and do carry outs and put freights out on the days we had it" and the (ii) December 2013 correspondence from his last employer, in which it was noted that "JCPenney Company standards require constant motion and physical stress that can aggravate coronary issues.  Therefore, [the Veteran] is no longer able to perform the daily duties of a retail specialist due to a current heart condition," is there any change to the examiner's opinion.  Please explain why.    

2.  Schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The file should be reviewed, including VA treatment records and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

In conducting the evaluation, the examiner should include the following:  (1) a discussion of the functional impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work; (2) a discussion of the Veteran's level of education, special training, and previous work experience; and (3) an assessment of the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.  A complete explanation for all opinions expressed must be provided in the examination report.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim of entitlement to TDIU.  If the determination remains unfavorable to the Veteran, then the AMC/RO should issue a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




